DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/26/2022 has been entered. Claim 10 was canceled. Claims 1-9 and 11-28 remain pending in the application. Applicant’s amendments to the claim have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed on 11/29/2021. 
Allowable Subject Matter
Claims 1-9 and 11-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 and 12-18 were allowed for the reasons indicated in the Final Office Action dated 11/29/2021 (see below). 
Regarding claim 11: Munro in view of Inada teaches all the limitations of claim 11 except “the frame structure mounted to a supporting element, the supporting element mounted to the upper surface of the base substrate” The prior art fails to teach, disclose, or suggest that the frame structure carrying the lens is mounted to a supporting element, the supporting element mounted to the upper surface of the base substrate.
Regarding claims 19-28: the claims depend directly or indirectly from claim 11; therefore allowed for the same reasons as applied above.


    PNG
    media_image1.png
    481
    644
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the 
Payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 01/26/202, with respect to claim 11 have been fully considered and are persuasive.  The rejection of claim  has been withdrawn. 

    PNG
    media_image2.png
    304
    682
    media_image2.png
    Greyscale
The applicant argues:


    PNG
    media_image3.png
    214
    674
    media_image3.png
    Greyscale
The examiner points out that in the final office action it was relied upon the Inada reference to tech that the light source is mounted on an upper surface of the substrate (see pages 5-6 of the Final Office Action, reproduced below).



    PNG
    media_image4.png
    435
    620
    media_image4.png
    Greyscale
However, the examiner agrees that the frame structure in Munro (the baffle 38) is mounted to the enclosure 70, which is regarded as the chamber/housing and part of the substrate but may not be regarded as the supporting element, which is in turn mounted to the upper surface of the base substrate as required by claim 11 in shown in FIG. 4 of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665